DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed September 21, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on January 20, 2022 is acknowledged. 
Claims 1-19, 21, 22, 24, 25, 27-31, 35-43, 45, 46, 48-57 (53 is not listed) are canceled. Claims 20, 23, 26, 32-34, 44, 47, 60 are presently pending. 
Claims 58 and 59 are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 is currently amended to recite, “said sugar granules consisting essentially of sugar granules retained by US sieve number 3-35” and while the present specification has support for “the size of granulated sugar particles in the range of US mesh sieve nos. 3-35, although particles the size of US mesh sieve nos. 3 or larger will work” (present specification [0019]), the present language of “retained” allows for sugar particles sized outside of applicants 3-35 mesh, particularly for smaller particles higher than 35 mesh and the specification has no support for those particles. Smaller particles higher than 35 mesh size can be blocked or adhered to other present components within the sieve, such as the tea leaves, and would therefore be “retained” (or kept inside the pouch) by US mesh sieve nos. 3-35. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is currently amended to recite, “said sugar granules consisting essentially of sugar granules retained by US sieve number 3-35”. Given that the sugar particles are present within the pouch with tea leaves, it is unclear if the limitation means only sugar granules sized within the claimed range are present within the pouch or if any sized sugar particles are acceptable as long as they are “retained by US sieve number 3-35” (e.g. smaller particles higher than 35 mesh which may be blocked by or adhered to tea leaves and therefore held within the US sieve number 3-35 pouch).
Claim 33 recites “wherein said commercial machine provides a sweetened tea beverage having a Brix of between about 10.5 and 11” and it is unclear if the commercial machine, itself, provides a beverage with the claimed Brix in general at some point or if the machine uses the claimed product to make a beverage with the claimed Brix. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 23 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 5,895,672, as evidenced by Mesh to Micron Conversion Chart (made of record in applicant’s US 13/867,526 application) or alternatively, Cooper in view of Pennington, Sugar: A User’s Guide to Sucrose.
Regarding claim 20, Cooper discloses a sweet tea brewing product suitable for placement in a retail coffee brewing device (col. 13, line 25) comprising at least one water permeable pouch, said pouch made from a heat sealable thermoplastic polymeric material (“nylon” col. 5, lines 40-50); 
and a blend of tea particles and sugar granules disposed within said water permeable pouch, said sugar granules consisting essentially of sugar retained by US sieve numbers 3-35. Cooper teaches tea particles having a particle size “from about .40mm to about .75mm” and “particle size of up to 3.5 cm” (col. 9, lines 27-51) are sealed within a water permeable container which “prevents the tea composition from escaping” (col. 5, lines 40; col. 6, lines 10-20). The tea is sealed within the container with sugar (col. 10, lines 50-53) having “any particle size which readily dissolves into a tea extract” (col. 10, line 66). Thus, the water permeable container of Cooper would naturally have to be within a sieve range capable of preventing tea particles having size “from about .40mm to about .75mm” and “particle size of up to 3.5 cm” from “escaping”.  As evidenced by the Mesh to Micron Conversion Chart, “about .40mm to about .75mm” corresponds to sieve No. 40-25 and “up to 3.5 cm” encompasses US sieve nos. 3-35. Moreover, as Cooper teaches the tea leaves and sugar “in any particle size” are blended together and placed within the water permeable pouch and the sugar dissolves, as opposed to falling out of the pouch, Cooper meets the limitation of “said sugar granules consisting essentially of sugar granules retained by US sieve number 3-35”. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Alternatively, if the claim is to be interpreted as sugar particles in a size corresponding to US sieve number 3-35 (i.e. sugar particle size of 0.50mm to 6.7mm), while Cooper does not disclose sugar particle size, Cooper does expressly state, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, the commercial sugar of Cooper would have been expected to be within the standard, “normal” range of US sieve number 20-40, as taught by Pennington and therefore encompass applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to applicant’s “consisting essentially of” language, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional sugar particles outside of US sieve numbers 3-35, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Cooper does not expressly disclose wherein the blend has a blend ratio of tea to sugar in the range of 1:3 to 1:25; however, Cooper teaches the amount of tea leaves can be varied depending on the size or volume of the filter (col. 9, lines 10-15) and “[a]ccording to the present invention, an amount of sweetener used in a tea composition of the present invention can be any amount required to impart the desired sweetness to the tea extract of interest. A sweetener can be added in an amount that is from about 1% to about 70%, and preferably, about 20% to about 60% of the total amount of tea leaves added.” (col. 10, lines 40-65). Thus, one of ordinary skill in the art would have easily optimized the ratio of tea to sugar given the filter size and the desired sweetness of the beverage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involve only routine skill in the art. Applicant is reminded of MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Cooper teaches the permeable pouch is sealed along at least one edge to retain said disposed blend while allowing water to extract said tea particles and dissolve said sugar granules during the brewing process (col. 6, lines 8-20).  While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E).  
It is also noted that applicant’s recitation of intended use limitations do not support patentability of applicant’s claimed product. Further, the examiner respectfully asserts that one would have found the product of modified Cooper suitable for applicant’s intended use. 
Regarding claims 60 and 23, claim 20 is applied as stated above. While the prior art does not expressly recite the limitations of claims 60 and 23, the limitations are directed to a product resulting from the usage of the claimed product and method of using the presently claimed product and does not change the structure of what is actually claimed, i.e., “a sweet tea brewing product. 
 
Claims 26, 32, 33, 34, 44, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 5,895,672 in view of Pennington, Sugar: A User’s Guide to Sucrose and in further view of Schlegel US 2,205,177.
Regarding claim 26, Cooper discloses a sweet tea brewing product for brewing and sweetening tea in a retail brewing basket (col. 13, line 25) comprising:
 at least one sealed water permeable pouch. While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E);
Cooper teaches a blend of tea particles and sugar granules disposed within said sealed water permeable pouch and states, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65) and as taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, while Cooper does not expressly disclose the sugar particles having “an actual size in the range of US mesh sieve nos. 3-35”, the commercial sugar of Cooper would have been expected to be within US sieve number 20-40 since said size is known as the standard, “normal” range, as taught by Pennington.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, Schlegel teaches a method of producing granular sugar “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). Thus, one would have been motivated to modify the invention of Cooper by using the sugar particles of Schlegel, since the size of the granules of Schlegel would not stick to the tea leaves and are capable of longer storage. 
With respect to applicant’s “consisting essentially of” language, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional sugar particles outside of US sieve numbers 3-35, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Cooper teaches wherein the pouch allows water to pass while retaining said blend of tea particles and said sugar granules disposed within said pouch to consistently extract the tea particles and consistently dissolve said sugar granules therein (col. 6, lines 8-53 and col. 10, line 66 and col. 12, lines 32-40). 
Regarding claims 32 and 34, Cooper teaches a sweet tea brewing product comprising:
 at least one sealed water permeable pouch. While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E). 
Cooper teaches a blend of tea particles and sugar granules disposed within said sealed water permeable pouch and states, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65) and as taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, while Cooper does not expressly disclose “said sugar granules consisting essentially of sugar granules size in the range of US mesh sieve no. 3-35”, the commercial sugar of Cooper would have been expected to be within US sieve number 20-40 since said size is known as the standard, “normal” size range, as taught by Pennington.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, Schlegel teaches a method of producing granular sugar “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). Thus, one would have been motivated to modify the invention of Cooper by using the sugar particles of Schlegel, since the size of the granules of Schlegel would not stick to the tea leaves and are capable of longer storage. 
With respect to applicant’s “consisting essentially of” language, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional sugar particles outside of US sieve numbers 3-35, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
It is noted that while Cooper does not expressly disclose the recited intended use or brewing machine, applicant’s recitation of intended use and the brewing machine do not support patentability of the presently claimed product (a sweet tea brewing product). Further, the examiner respectfully asserts that one would have been able to use the product of Cooper as stated, especially since Cooper teaches providing the tea/sugar pouch in a chamber with water to produce a beverage and teaches wherein the pouch allows for water to pass while retaining the blend and dissolving the sugar during extraction (col. 10, lines 30-67; col. 12, lines 30-67).
Regarding claim 33, the present claim recites, “wherein said commercial machine provides a sweetened tea beverage having a Bix of between about 10.5 and 11”, which further limits the intended use of the claimed product and does not impart a structural limitation on the presently claimed “sweet tea brewing product”. 
Regarding claims 44 and 47, Cooper teaches a sweet tea brewing product comprising:
 at least one sealed water permeable pouch. While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E). 
Cooper teaches a blend of tea particles and sugar granules disposed within said sealed water permeable pouch which “prevents the tea composition from escaping” (col. 5, lines 40; col. 6, lines 10-20) and states, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, while Cooper does not expressly disclose “said sugar granules consisting essentially of sugar granules size in the range of US mesh sieve no. 3-35”, the commercial sugar of Cooper would have been expected to be within US sieve number 20-40 since said size is known as the standard, “normal” size range, as taught by Pennington.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Moreover, Schlegel teaches a method of producing granular sugar “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). Thus, one would have been motivated to modify the invention of Cooper by using the sugar particles of Schlegel, since the size of the granules of Schlegel would not stick to the tea leaves and are capable of longer storage. 
With respect to applicant’s “consisting essentially of” language, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional sugar particles outside of US sieve numbers 3-35, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Cooper does not expressly disclose wherein the blend has a blend ratio of tea to sugar in the range of 1:5 to 1:25; however, Cooper teaches the amount of tea leaves can be varied depending on the size or volume of the filter (col. 9, lines 10-15) and “[a]ccording to the present invention, an amount of sweetener used in a tea composition of the present invention can be any amount required to impart the desired sweetness to the tea extract of interest. A sweetener can be added in an amount that is from about 1% to about 70%, and preferably, about 20% to about 60% of the total amount of tea leaves added.” (col. 10, lines 40-65). Thus, one of ordinary skill in the art would have easily optimized the ratio of tea to sugar needed to impart the desired sweetness of the beverage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involve only routine skill in the art. Applicant is reminded of MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. 
Applicant stated the present claim limitation of “consisting essentially of” claims only sugar in the range of US mesh 35 and larger; however, claim 20 states “said sugar granules consisting essentially of sugar granules retained by US sieve number 3-35” and the present language of “retained” allows for smaller sugar particles sized outside of applicants 3-35 mesh, since smaller particles higher than 35 mesh size can be blocked or adhered to other present components within the sieve, such as the tea leaves, and would therefore be “retained” (or kept inside the pouch) by US mesh sieve nos. 3-35. 
Furthermore, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional sugar particles outside of US sieve numbers 3-35, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03. Applicant has not provided sufficient support pertaining to the unexpected results of the stated “sweet spot”. Applicant has not provided sufficient evidence to support unexpected results for only sugar particles in the claimed range.
Applicant argues that Cooper does not disclose the sugar granules having a size of from US mesh nos. 3 to 35; however, this has been acknowledged and addressed by the examiner. While Cooper does not teach a specific sugar granule size, Cooper does explicitly state “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65). Thus, one would understand that any particle size which readily dissolves into a tea extract, to include commercial grade granulated sugar, may be used. As stated in the rejection, Pennington teaches commercial grade granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1) and Schlegel teaches granular sugar “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20).  Thus, the combination of Cooper in view of Pennington and/or Schlegel disclose the claimed sugar granule size. Applicant’s argument is not persuasive. 
Applicant argues Cooper does not teach the use of a mixture tea and sugar in the same pouch. However, Cooper explicitly states, “the tea composition set forth in the present invention have been specifically designed to be combined together in a tea extraction container having a single internal compartment to produce a high quality tea extract with excellent color, flavor and strength” (col. 6, lines 48-53) and further states, “a sweetener can be blended with the tea leaves or herbs and spices, if present, and added to a single compartment of a tea extraction container.” (col. 10, lines 50-53). Cooper clearly teaches a blend of tea and sugar in a single compartment. Applicant’s argument is not persuasive.
Applicant’s argument of Chegodaev and Berkna are moot as the references are not currently applied to reject the present claims.
With respect to argument of Cooper teaching away, applicant cites Cooper’s teaching in column 6, lines 32-48; however, line 48 continues with, “It is to be noted, however, that the tea composition set forth in the present invention have been specifically designed to be combined together in a tea extraction container having a single internal compartment to produce a high quality tea extract with excellent color, flavor and strength” (emphasis added). Furthermore, column 10, lines 50-53 state, “a sweetener can be blended with the tea leaves or herbs and spices, if present, and added to a single compartment of a tea extraction container.” (emphasis added). Cooper’s clear and explicit teaching of blending tea and sugar in a single compartment cannot be considered as teaching away. Applicant’s argument is not persuasive.
Applicant’s arguments relating to a lack of motivation to combine references are moot as the secondary references are not currently applied to the present claim rejections.
Applicant’s argument pertaining to the transparency of the claimed pouch are not persuasive as said limitation is not currently required by the present claimes.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, Chegodaev and Berkna are not currently applied to reject the present claims. Thus, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792